DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Responsive to communication filed on 13 May 2022.

Response to Arguments
Applicant's arguments filed 13 May 2022 have been fully considered and they are persuasive. 

Applicant argues on page 8 of the remarks:  Regarding claims 1-3, they have been amended to overcome the 101 abstract idea rejection.  Accordingly, the 101 rejection should be withdrawn.

Examiner’s response:  The Examiner agrees.  Accordingly, the 101 rejection has been withdrawn.

Applicant argues on pages 8-10 of the remarks:  Regarding claim 1-20, they have been amended to overcome the 103 rejection.  Accordingly, the 103 rejections should be withdrawn.

Examiner’s response:  The Examiner agrees.  Accordingly, the previous 103 rejection has been withdrawn and a new rationale for rejection under 35 USC 103 is provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 8-9, 13-14, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US 2016/0203012) and further in view of Schwartz et al. (US 2013/0061249).

Regarding claim 1, Dong teaches: A method performed by a computing device comprising processing hardware and storage hardware, the method comprising: 
executing a virtualization partition (VP) by a virtualization layer, the virtualization layer providing the VP with isolated virtualized access to operating system and/or hardware resources of the computing device (¶ 52, “the virtual machine 430 may be the virtual machine 115, the guest operating system 432 may be the guest operating system 116, the host operating system 410 may be the host operating system 114, the smart virtual machine power manager 421 may be the smart virtual machine power manager 111, and/or the VMM 440 may be the VMM 112”), the VP comprising an application configured to execute within the VP (¶ 55, “the guest operating system 432 may issue one or more instructions for one or more threads or processes that require hardware of the system 400”); 
receiving an event corresponding to the background task registration (¶ 65, “the method 600 may include an operation 615 for detecting a second predefined event that is to cause the virtual machine to move from the background to the foreground”); 
determining, by the service, that the VP is unavailable to execute the background task; and instructing the virtualization layer to render the VP available (¶ 65, “Based on the detection of the second predefined event, the method 600 may include an operation 620 for causing an increase in processor cycles consumed by the virtual machine. Accordingly, processor cycles consumed by the virtual machine may be increased when the virtual machine is no longer in the background.”).
Dong does not teach, however, Schwartz et al. discloses: registering, by the application, the background task with a service that is outside of the VP and storing, at the service, an association between the VP and a background task registration (¶ 41, “an application may register with the operating system one or more triggers for causing a background component to execute … For instance, when an application-specified trigger fires, the operating system may decide whether to signal a so-called "brokered event," which may in turn cause the background component to execute. In this manner, the operating system may ultimately decide when the background component is executed”);
determining an identity of the VP associated with the event based on the association between the VP and the background task registration (¶ 135, “At act 905, the BI may detect a brokered event signaled by a broker. In response to detecting the signaled brokered event, the BI may, at act 910, identify one or more associated background components to be executed”); 
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of registering, by the application, the background task with a service that is outside of the VP and storing, at the service, an association between the VP and a background task registration; determining an identity of the VP associated with the event based on the association between the VP and the background task registration, as taught by Schwartz et al., in the same way to the background virtualization module, as taught by Dong. Both inventions are in the field of managing background task execution, and combining them would have predictably resulted in “new execution models that provide advantages such as improved battery life and user experience”, as indicated by Schwartz et al. (¶ 7).

Regarding claim 3, Dong teaches: the VP comprises a virtual machine, and wherein the virtualization layer comprises a hypervisor that manages execution of the VM (¶ 18, “The computing device may include one or more components to manage the virtual machine, such as a virtual machine monitor or hypervisor”).

Regarding claim 8, Dong teaches: the virtualization layer provides VP communication channels for inter-process communication (¶ 44, “the communications circuitry 215 may be coupled with the antennas 220 to facilitate over-the-air communication of signals to/from the communication module 200”), each VP communication channel having an endpoint in a given VP and an endpoint in a process outside of the given VP, and wherein a VP communication channel is used to either (i) convey the background task registration from the VP to the a background task service executing outside of the VP, or (ii) activate the application based on the background task event (¶ 45, “The transmitter circuitry 205 may be coupled with the communications circuitry 215 and may be configured to provide signals to the communications circuitry 215 for transmission by the antennas 220”).

Claim(s) 9 correspond(s) to claim(s) 1, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Regarding claim 13, Dong teaches: causing the VP to enter a state of executing comprises waking the VP, removing the VP from a low-power state, or scheduling execution time for the VP (¶ 20, “In response to at least one event associated with the virtual machine, the computing device may unfreeze the virtual machine so that the virtual machine may execute one or more processes to handle the event”).

Regarding claim 14, Dong teaches: storing indicia of the background task in the VP; and when the VP begins executing, based on the indicia of the background task, configuring a service outside of the VP with a new association between an identifier of the VP and an identifier of the event corresponding to the background task (¶ 29, “A scheduler may allocate time slots for one or more processes (e.g., threads) based on, for example, a scheduling policy and/or resource availability. Similarly, a memory manager processes requests for memory (e.g., main memory 110) and allocates memory based on, for example, a memory allocation policy and/or resource availability”).

Regarding claim 17, Dong teaches: Computer storage hardware storing information configured to cause one or more computers to perform a process, the process comprising: 
receiving, by a background task virtualization module (¶ 41, “the VMM 112 may receive user input, a communication event, and/or a request for a more active power state (e.g., a request for a C0 state)”), a signal of an event (¶ 65, “the method 600 may include an operation 615 for detecting a second predefined event that is to cause the virtual machine to move from the background to the foreground”) associated with a background task to be executed by an application in a virtualization partition (VP) (¶ 55, “the guest operating system 432 may issue one or more instructions for one or more threads or processes that require hardware of the system 400”), wherein the background task virtualization module does not execute in the VP (¶ 52, “the virtual machine 430 may be the virtual machine 115, the guest operating system 432 may be the guest operating system 116, the host operating system 410 may be the host operating system 114, the smart virtual machine power manager 421 may be the smart virtual machine power manager 111, and/or the VMM 440 may be the VMM 112”); 
communicating, by the background task virtualization module, the identifier of the VP to a virtualization module, wherein communicating the identifier of the VP causes the VP to transition from a first state to a second state, the first state comprising a low-power state, a paused state, or a suspended state (¶ 39, “the smart virtual machine power manager 111 may be adapted to cause the reduction in processor 118 cycles consumed by the virtual machine 115 based on detection that the virtual machine 115 is no longer in the foreground state of the computing device 100—e.g., that the virtual machine 115 is in the background state or is transitioning from the foreground state to the background state”).
Dong does not teach, however, Schwartz et al. discloses: finding an identifier of the VP (¶ 135, “At act 905, the BI may detect a brokered event signaled by a broker. In response to detecting the signaled brokered event, the BI may, at act 910, identify one or more associated background components to be executed”) based on a previous registration of the background task with the background task virtualization module (¶ 41, “an application may register with the operating system one or more triggers for causing a background component to execute … For instance, when an application-specified trigger fires, the operating system may decide whether to signal a so-called "brokered event," which may in turn cause the background component to execute. In this manner, the operating system may ultimately decide when the background component is executed”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of finding, by the background task virtualization module, an identifier of the VP based on a previous registration of the background task with the background task virtualization module, as taught by Schwartz et al., in the same way to the background virtualization module, as taught by Dong. Both inventions are in the field of managing background task execution, and combining them would have predictably resulted in “new execution models that provide advantages such as improved battery life and user experience”, as indicated by Schwartz et al. (¶ 7).

Regarding claim 19, Schwartz et al. teaches: receiving a request from the application to register the background task, and based thereon storing, by the background task virtualization module, an indication of the background task, wherein the identifier of the VP is found from the indication of the background task (¶ 41, “For example, an email client may register a background synchronization task for periodic execution (e.g., every 15 minutes), and the operating system may set an appropriate timer and, when the timer expires, decide whether to execute the task based on operating conditions that exist at that time”).

Regarding claim 20, Dong teaches: process further comprises accessing background task registrations, wherein the background registrations comprise respective priorities or weights, and wherein decisions to execute VPs are based on the priorities or weights (¶ 50, “a foreground state may indicate that instructions issued by that foreground operating system (i.e., the host operating system 315 or the guest operating system 310) are associated with a high priority in a scheduler (not shown)—for example, a topmost window on the display 302, a component having focus (e.g., a window of an operating system selected to receive input through a gesture-recognition display 302)”; ¶ 54, “The scheduler 441 may operate according to a predetermined scheduling algorithm that accounts for, for example, latency, fairness (e.g., thread or process priority), throughput, and/or wait time.”).

Claim(s) 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong and Schwartz et al., as applied above, and further in view of Bourke (US 2014/0047323).

Regarding claim 15, Dong and Schwartz et al. do not teach, however, Bourke teaches: the request for the background task comprises alarm configuration, wherein the process further comprises arming a timer alarm outside of the VP based on the alarm configuration, wherein the event comprises firing of the timer alarm (¶ 7, “execution of the executable instructions in the background page file within the virtual machine causes the cross-platform application to request alert data from the alert platform application”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the request for the background task comprises alarm configuration, wherein the process further comprises arming a timer alarm outside of the VP based on the alarm configuration, wherein the event comprises firing of the timer alarm, as taught by Bourke, in the same way to the method of claim 17, as taught by Dong. Both inventions are in the field of running applications on virtual machines, and combining them would have predictably resulted in “managing alerts from multiple applications and more specifically to software applications that manage alerts from a variety of local applications”, as indicated by Bourke (¶ 2).

Regarding claim 16, Dong teaches: the action taken by the VP occurs at an entry point in the application that the application specified in association with requesting the background task (¶ 64, “In an embodiment, operation 610 may comprise reducing a frequency of interrupts associated with the virtual machine, which may facilitate entry of the processor into a low power state (e.g., from C1 to C7).”).

Regarding claim 18, Dong do not teach, however, Bourke teaches: further based on the signal, triggering a response to the event by an application in the VP (claim 2, “provide an alert message to the alert platform application in response to an alert event, where the alert comprises alert data comprising an alert ID, display metadata, and application data”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of further based on the signal, triggering a response to the event by an application in the VP, as taught by Bourke, in the same way to the method of claim 17, as taught by Dong. Both inventions are in the field of running applications on virtual machines, and combining them would have predictably resulted in “managing alerts from multiple applications and more specifically to software applications that manage alerts from a variety of local applications”, as indicated by Bourke (¶ 2).

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong and Schwartz et al., as applied above, and further in view of Cropper (US 2017/0063722).

Regarding claim 2, Dong and Schwartz et al. do not teach, however, Cropper teaches: the VP comprises a container and the virtualization layer comprises a container engine that manages execution of the container (¶ 13, “Containers and virtual machines may be considered complementary technologies as container engines can run in virtual machines and new virtual machines can be quickly deployed when requested/required”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the VP comprises a container and the virtualization layer comprises a container engine that manages execution of the container, as taught by Cropper, in the same way to the virtualization partition, as taught by Dong and Schwartz et al.. Both inventions are in the field of running applications on virtual machines, and combining them would have predictably resulted in “ongoing performance benefits related to software containers in a cloud environment”, as indicated by Cropper (¶ 3).

Regarding claim 10, Dong and Schwartz et al. do not teach, however, Cropper teaches: the computing device comprises a host and a cloud service, and wherein the cloud service executes the VPs (¶ 3, “Disclosed aspects include operations for placement or ongoing performance benefits related to software containers in a cloud environment”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the computing device comprises a host and a cloud service, and wherein the cloud service executes the VPs, as taught by Cropper, in the same way to the virtualization partition, as taught by Dong. Both inventions are in the field of running applications on virtual machines, and combining them would have predictably resulted in “ongoing performance benefits related to software containers in a cloud environment”, as indicated by Cropper (¶ 3).

Claim(s) 4-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong and Schwartz et al., as applied above, and further in view of Collison (US 2011/0265077).

Regarding claim 4, Dong and Schwartz et al. do not teach, however, Collison teaches: calling, by the application, a procedure to submit the background task registration; and responding, by a background task service executing outside of the VP, to the submission of the background task registration by forming and storing the association between the VP and the background task registration (¶ 14, “Web application 125 can access a set of base services 128 (e.g., run in one or more virtual machines) provided by cloud computing environment 112 as well as third-party services such as those that may be provided directly by service provider 102 (e.g., custom database 104, CRM service 106, etc.). For example, a relational database service (e.g., MySQL, etc.), monitoring service, background task scheduler”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of calling, by the application, a procedure to submit the background task registration; and responding, by a background task service executing outside of the VP, to the submission of the background task registration by forming and storing the association between the VP and the background task registration, as taught by Collison, in the same way to the virtualization partition, as taught by Dong and Schwartz et al.. Both inventions are in the field of running applications on virtual machines, and combining them would have predictably resulted in “facilitating the updating of web applications to a cloud computing environment”, as indicated by Collison (¶ 3).

Regarding claim 5, Dong teaches: the responding to the background task event comprises triggering activation of the application (¶ 20, “In response to at least one event associated with the virtual machine, the computing device may unfreeze the virtual machine so that the virtual machine may execute one or more processes to handle the event”).

Regarding claim 6, Dong teaches: activation information for activating the application is persistently stored in the VP, and the activation is triggered within the VP according to the activation information (¶ 54, “instructions to execute one or more threads or processes are received, the scheduler 441 may add the one or more threads or processes to a queue”).

Regarding claim 7, Dong teaches: activation information for activating the application is persistently stored by the background task service, and the activation is triggered by the background task service according to the activation information (¶ 54, “instructions to execute one or more threads or processes are received, the scheduler 441 may add the one or more threads or processes to a queue”).

Claim(s) 11 correspond(s) to claim(s) 7, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong and Schwartz et al., as applied above, and further in view of Bak (US 2017/0286153).

Regarding claim 12, Dong and Schwartz et al. do not teach, however, Bak teaches: the application is triggered with a Remote Procedure Call (RPC) invocation (¶ 27, “Other triggers may include incoming peripheral I/O (such as receiving a network packet), a remote procedure call, and so forth”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the application is triggered with a Remote Procedure Call (RPC) invocation, as taught by Bak, in the same way to the virtualization partition, as taught by Dong and Schwartz et al.. Both inventions are in the field of running applications on virtual machines, and combining them would have predictably resulted in a system configured to “reduce the pressure a container exerts on system resources when paused”, as indicated by Bak (abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199